           Case 8:20-ap-01040-CB                   Doc 39 Filed 07/07/20 Entered 07/07/20 14:59:06                                       Desc
                                                    Main Document    Page 1 of 1
                                                                                                                         ORDER No.
                                        UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

                                                       TRANSCRIPT ORDER FORM
                                                                                                                         CHAPTER
                                                                                                                         APPEAL?               Yes        No
        (File this form on the related case docket)                                                                      APPEAL No.
                                                                                                                                             (if known)
   Ordering Party’s Name:                                                                        Attorney Bar#
   Law Firm:
   Mailing Address:


   Person to Contact (If Judge-ordered: Transcriber to contact Procurement**):
   Telephone: (               )______________ E-mail:
   Bankruptcy Case #:                                                     Adversary Proceeding #/MP #:
   Date of Hearing (complete a SEPARATE form for EACH hearing date):                                                    Time:
   Debtor:
   Adversary Proceeding Name:                                                              vs.
   Hearing Judge:                                                                           Courtroom #:
   TRANSCRIBER: _____________________________ALTERNATE:_______________________________
   (Select from the Court-approved list of Transcription Service Providers. This provider will contact you regarding payment)

   341(a) MEETING OF CREDITORS: The Meeting of Creditors is recorded by the Trustee. DO NOT USE THIS
   FORM. For 341(a) Recording Request Procedures, visit the U.S. Trustee website www.justice.gov/ust/r16

    Transcript Type:               NOTE: The Court is not responsible for determining if a hearing has been previously
                                   transcribed. Check the case docket to determine if a filed transcript already exists or is
                                   being transcribed before filing this form.
                                   Copy of Existing Transcript: Contact the transcriber directly for a copy.
         Ordinary (30 days)             3 Days                    Entire Hearing
         14 Days                        Daily (24 hours)          Ruling/Opinion of Judge only
         7 Days                                                   Testimony of Witness
                                                                  Other*                           (name of witness)
    *Special Instructions:
    Transcript due dates are computed from the date the deposit is received by the Transcriber. The cost of a
    transcript varies for each type. See Transcript Ordering Instructions, Transcript Costs/Forms of Payment.

                                                  TO BE COMPLETED BY THE COURT
        Judge Ordered Transcript**: Clerk must docket this form; CM/ECF will automatically notify Procurement.
  Date Request Filed:                           Date Sent to Transcriber:                          By     FDS        Mail      Messenger
  Digital Recording (or Analog Tape Recording)
  (Tape #:         )Time Start (Index #):                   Time End (Index #):                   Time Start:                Time End:

  (Tape #:         )Time Start (Index #):                   Time End (Index #):                   Time Start:                Time End:
  Court Recorder:                                          Division:                      Processed by:

                                                     **TRANSCRIBER INSTRUCTIONS
Judge-ordered transcripts: email price quote & invoice to procurement@cacb.uscourts.gov. Provide quote prior to transcribing.
 Rev.           2018. This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
